DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent application no. 2019/0006218 to Toyoda et al.
	Regarding claim 1, Toyoda et al. discloses a substrate treating apparatus comprising: an index unit (not numbered, but shown in fig. 1) including a load pot (105), in which a container is seated, and an index chamber (not numbered, but shown in fig. 1) connected to the load pot; and 5a process executing unit (122, 123 and 202a-d) having a load lock chamber (123) connected to the index chamber and a process chamber (202a-d) configured to treat a substrate transferred to the load lock chamber, wherein the index unit further includes: an alignment unit (106) provided in the index chamber and configured to align a 10substrate type sensor transferred to the process chamber.
	Regarding claim 13, Toyoda et al. discloses the claimed invention as discussed above including at least one transfer robot (112 and 124).
	Regarding claims 14 and 15, Toyoda et al. discloses the substrate treating apparatus of claim 13, further comprising: a controller (paragraphs 52 and 53), 42Attorney Docket No. 17947-001125-US wherein the controller is configured to: carry out the substrate type sensor from the container and transfer the substrate type sensor to the alignment unit; and control the transfer robot and the alignment unit such that the alignment unit 5aligns a location of a notch formed in the substrate type sensor (paragraph 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. in view of patent application no. 2017/0372933 to Kim.
Regarding claim 2, Toyoda et al. discloses the claimed invention except for the alignment unit having a support member and sensor member.
	Kim discloses an alignment unit having a support member (2200) and sensor member (2330) in an apparatus for treating a substrate.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Toyoda et al. with the teachings of Kim by adding the support and sensor members with a reasonable expectation of success for the purpose of providing an efficient means that seats a substrate correctly for processing.  
	Regarding claim 3, Kim discloses a rotary shaft (2310) and a positioning part (2320). 
	Regarding claim 4, Toyoda et al. in view of Kim discloses the claimed invention except for the vacuum suction hole (1411 [Kim]) being in the alignment unit. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the vacuum suction hole in the alignment unit for the purpose of providing efficient control over the sudstrate, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 5, Kim discloses a pressure reducing member (1500 and paragraph 70).
	Regarding claim 6, Kim discloses an irradiation and light receiving parts (paragraph 65).
	Regarding claim 7, Toyoda et al. discloses a first transfer robot (124).
	Regarding claims 8, 9 and 19, please see the rejection to claims 1-7 and 13-15 to see how the limitations of claims 8, 9 and 19 have been addressed including a transfer chamber (103 [Toyoda et al.]) and second transfer robot (112 [Toyoda et al]).  


Allowable Subject Matter
Claims 10-12, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        




Wbj.